Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to without significantly more.
Independent claims 1 and 10 recite establishing a blockchain network comprising administrative nodes, client nodes, and entity nodes; maintaining a distributed ledger; receiving rewards data to publish to the distributed ledger; and querying the distributed ledger for rewards data and determining results. Thus, the claims appear to be directed towards creating a data structure in the form of a distributed ledger, adding elements to the data structure, and searching the data structure. Creating and managing a data structure is a mental process that a human being equipped with pen and paper or a generic computer is capable of doing.
This judicial exception is not integrated into a practical application because the claims are directed to creating a distributed ledger, publishing offers to the distributed ledger, and searching the distributed ledger. These claimed details do not appear to improve the processing of a computer or require the use of a specific machine. Additionally, it is noted that simply searching a data structure and determining a result of the search is not a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claimed elements of the blockchain network, administrative nodes, client nodes, and entity nodes, distributed ledger, do not appear to, in part and whole, require the use of specific machines or improve the processing of a computer. While claim 10 includes a computer-readable medium, this computer-readable medium appears to be used as a generic element of hardware. Thus, none of the claimed elements, in part or in whole, appear to improve the processing of a computer or require the use of a specific machine. 
Dependent claims 2-9 and 11-18 merely add additional data structures or data analysis functions that do not comprise a practical application, improve the processing of a computer, or require the use of a specific machine. As such, claims 1-18 are rejected under 35 USC 101 as being directed towards a mental process. 

Claims 19-20 are similarly rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. 
The claims recites a data structure in the form of a block-chain based rewards network comprising a set of nodes each with defined functions. Each of the nodes is recited without hardware and may be comprised solely of computer software structures. Because the claimed invention may be tracked in a human with pen and paper or by a human with a generic machine, the claimed invention is directed towards a mental process. 
This judicial exception is not integrated into a practical application because the claims are directed merely to nodes hosting the distributed ledger, publishing offers to the distributed ledger, and searching the distributed ledger. These claimed details do not appear to improve the processing of a computer or require the use of specific machines. Additionally, it is noted that simply searching a data structure and determining a result of the search is not a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claimed elements of the blockchain network, administrative nodes, client nodes, and entity nodes, distributed ledger, do not appear to, in part or in whole, require the use of specific machines or improve the processing of a computer. As such, none of the claimed elements are sufficient to amount to significantly more than the abstract idea. 
Dependent claim 20 merely adds an additional data tracker that does not comprise a practical application, improve the processing of a computer, or require the use of a specific machine. As such, claims 19-20 are rejected under 35 USC 101 as being directed towards a mental process. 

Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a computer program product comprising a computer-readable medium. However, it is not clear from the specification whether the computer readable medium is directed towards a non-transitory medium. 
The claims are clearly not a process, machine, or composition of matter. For the claims to be a manufacture, the claims must be embodied on non-transitory medium. The specification contains no definition for “computer-readable medium.” The phrase “computer-readable medium” is understood in the art to include signals. Signals are a form of energy and thus cannot be a manufacture. Because the claimed subject matter encompasses signals, the claims cannot be a manufacture. Therefore, the claims are not directed towards one of the statutory classes. 
Applicant is advised to add the language “non-transitory” to the claim language to ensure that the claims do not encompass signals or other forms of energy. 

Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed towards a “blockchain-based rewards network.” This is clearly not a process or a composition of matter. 
The “blockchain-based rewards network” cannot be a system or a manufacture because there are no clear elements of hardware claimed. While nodes are claimed, the nodes are not defined to include any hardware and may simply be software elements. 
	Because the claims do not appear to fall within at least one of the four categories of patent eligible subject matter, the claims are directed to patent ineligible subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (US Pre-Grant Publication 2018/0300741) in view of Jacobs et al. (US Pre-Grant Publication 2017/0237554), and further in view of Manning et al. (US Pre-Grant Publication 2018/0308134).

As to claim 1, Leonard teaches a computer-implemented method for implementing a blockchain- based rewards network, comprising: 
establishing, with at least one processor, a blockchain network comprising … client nodes, and entity nodes (see paragraphs [0053]-[0054] and [0072] for the blockchain network. As noted in paragraph [0076], nodes can include merchants (which are the claimed entity nodes) and customers (which are the claimed client nodes)); 
maintaining, with at least one processor, a distributed ledger on at least a portion of the … nodes of the blockchain network (see paragraph [0052]. A distributed ledger is used to record offer events. See paragraph [0065], the bid platform has a plurality of nodes that provide a distributed ledger); 
receiving, from a plurality of entities, rewards data comprising a plurality of offers, each offer of the plurality of offers corresponding to at least one entity identifier (see paragraph [0052]. The offer that is added to the distributed ledger may include “offer prices, delivery locations, discounts, and other special offers.” This is “rewards data.” Also see paragraph [0065], which describes merchant identifiers being stored on the distributed ledger); 
publishing, with at least one processor, the rewards data to the distributed ledger (see paragraph [0052]. The offer event is added to the distributed ledger);
querying, with at least one processor, the distributed ledger based on at least one [request] received from a client node (see paragraphs [0049] and [0074]. The user may use a search engine to look for products available); and 
determining, with at least one processor and based on the distributed ledger, at least one offer corresponding to the [request] received from the client node (see paragraphs [0049] and [0074]. The system may return an offer to a user).  
Leonard does not teach: 
administrative nodes,
maintaining, with at least one processor, a distributed ledger on at least a portion of the administrative nodes of the blockchain network; 
querying, with at least one processor, the distributed ledger based on at least one entity identifier received from a client node
determining, with at least one processor and based on the distributed ledger, at least one offer corresponding to the at least one entity identifier received from the client node. 
Jacobs teaches: 
administrative nodes (see paragraphs [0073] and [0080]-[0081]. An administrative node may assign IDs to enrolled entities),
maintaining, with at least one processor, a distributed ledger on at least a portion of the administrative nodes of the blockchain network (see paragraphs [0080]-[0081] for the administrative node. See paragraphs [0091]-[0092] for maintaining the ledger on the administrative node); 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Leonard by the teachings of Jacobs because Jacobs provides Leonard the benefit of secure administrative nodes for handling administration of the distributed ledger. This will increase security of Leonard for users. 
Manning teaches: 
querying, with at least one processor, the distributed ledger based on at least one entity identifier received from a client node (see paragraphs [0137]-[0138] and [0205]. Items for sale may be searched for by buyer. The buyer may use filters, including preferred partners, pricing, and product details. These details are entity identifiers); 
determining, with at least one processor and based on the distributed ledger, at least one offer corresponding to the at least one entity identifier received from the client node (see paragraphs [0137]-[0138] and [0205] and [0208]. A buyer node may be provided with offer transactions). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Leonard by the teachings of Manning because Manning provides Leonard the benefit of additional search parameters to search for sellers of an offer. This will increase usability of Leonard for buyers who search for products. 

As to claim 2, Leonard as modified teaches the computer-implemented method of claim 1, wherein each offer of the plurality of offers corresponds to at least one merchant identifier (see Leonard paragraph [0065]. Merchant identifiers are stored with offers).  

As to claim 3, Leonard as modified by Manning teaches the computer-implemented method of claim 2, wherein the distributed ledger is queried based on the at least one entity identifier received from the client node and a merchant identifier of the plurality of merchant identifiers, and wherein the at least one offer corresponds to a combination of the at least one entity identifier and the merchant identifier (see Manning paragraphs [0137]-[0138] and [0205]).  

As to claim 4, Leonard as modified teaches the computer-implemented method of claim 3, further comprising: 
determining, with at least one processor, a geolocation of the client node (see Leonard paragraph [0117]. The geolocation of the user can be identified); and 
determining, with at least one processor, the merchant identifier based at least partially on the geolocation of the client node (see Leonard paragraph [0096]. Matching between offers and a user’s bid will be based on location. As noted above, offers are associated with merchant identifiers, see [0052] and [0065]).  

As to claim 5, Leonard as modified by Jacobs teaches the computer-implemented method of claim 1, further comprising establishing permissions for each of the administrative nodes, client nodes, and entity nodes (see Leonard paragraph [0052] for establishing roles and actions, or permissions, for client nodes and entity nodes. Also see Jacobs paragraphs [0073] and [0080]-[0081] for permissions for administrative nodes). 

As to claim 6, Leonard as modified by Jacobs teaches the computer-implemented method of claim 5, wherein only the administrative nodes have permission to assign entity identifiers to entities (see Jacobs paragraphs [0073] and [0080]-[0081]). 

As to claim 7, Leonard as modified teaches the computer-implemented method of claim 5, wherein only the entity nodes have permission to create, modify, and/or delete rewards data published to the distributed ledger (see Leonard paragraph [0052]. Only merchants may create offers).  

As to claim 8, Leonard as modified teaches the computer-implemented method of claim 5, wherein only the client nodes have permission to query the distributed ledger (see Leonard paragraphs [0049], [0052] and [0084]. Only clients may query for offers and make bids).  

As to claim 9, Leonard as modified teaches the computer-implemented method of claim 1, wherein at least one client node comprises a mobile device executing a mobile wallet application, and wherein the querying is performed based on a plurality of entity identifiers stored in the mobile wallet application (see Leonard paragraphs [0049], [0080] and [0084]. A user application may be used to search for products to make bids. The user application includes a payment manager and is thus a “mobile wallet application,” see paragraph [0084]. As noted in paragraph [0080], the application may, at least temporarily, store merchant offers and thus “entity identifiers”).

As to claims 10, see the rejection of claim 1. 
As to claims 11 and 20, see the rejection of claim 2. 
As to claim 12, see the rejection of claim 3. 
As to claim 13, see the rejection of claim 4. 
As to claim 14, see the rejection of claim 5. 
As to claims 15, see the rejection of claim 6. 
As to claims 16, see the rejection of claim 7. 
As to claims 17, see the rejection of claim 8. 
As to claim 18, see the rejection of claim 9. 

As to claim 19, Leonard teaches blockchain-based rewards network, comprising: 
(a) a plurality of … nodes, each … node of the plurality of administrative nodes programmed or configured to: (i) host a distributed ledger (see paragraphs [0052]-[0054]. A distributed ledger is hosted and used to record offer events), … 
 (b) a plurality of entity nodes, each entity node of the plurality of entity nodes programmed or configured to create, modify, and/or delete rewards data published to the distributed ledger hosted by the plurality of … nodes, the rewards data comprising a plurality of offers, each offer of the plurality of offers corresponding to at least one entity identifier (see paragraphs [0052] and [0065]. Rewards may be offered by entity nodes. Rewards are associated with merchant identifiers. See the rejection of claim 1); and 
(c) a plurality of client nodes, each client node of the plurality of client nodes programmed or configured to: (i) query the distributed ledger based on at least one … identifier, and (ii) receive at least one offer corresponding to the at least one … identifier in response to the query (see paragraph [0076] which describes customers. Also see paragraphs [0049] and [0074], which indicate that a user may use a search engine to look for offers).
Leonard does not explicitly teach: 
(a) a plurality of administrative nodes, each administrative node of the plurality of administrative nodes programmed or configured to: (i) host a distributed ledger, and (ii) assign entity identifiers to entity nodes; 
(c) a plurality of client nodes, each client node of the plurality of client nodes programmed or configured to: (i) query the distributed ledger based on at least one entity identifier, and (ii) receive at least one offer corresponding to the at least one entity identifier in response to the query
Jacobs teaches: 
(a) a plurality of administrative nodes, each administrative node of the plurality of administrative nodes programmed or configured to: (i) host a distributed ledger, and (ii) assign entity identifiers to entity nodes (see paragraphs [0080]-[0081] and [0091]-[0092] and the rejection of claim 1); 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Leonard by the teachings of Jacobs because Jacobs provides Leonard the benefit of secure administrative nodes for handling administration of the distributed ledger. This will increase security of Leonard for users. 
Manning teaches: 
(c) a plurality of client nodes, each client node of the plurality of client nodes programmed or configured to: (i) query the distributed ledger based on at least one entity identifier, and (ii) receive at least one offer corresponding to the at least one entity identifier in response to the query (see paragraphs [0137]-[0138] and [0205]. Items for sale may be searched for by buyer. The buyer may use filters, including preferred partners, pricing, and product details. These details are entity identifiers). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Leonard by the teachings of Manning because Manning provides Leonard the benefit of additional search parameters to search for sellers of an offer. This will increase usability of Leonard for buyers who search for products. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/           Primary Examiner, Art Unit 2152